the President delivered the opinion of the Court as follows:
Shippen, President.
The justice and fairness of the transaction, on the part of the plaintiff, is so obvious; and the consent of the parties to consolidate the actions, is so naturally implied from the whole of the proceedings, that my brethren* think the report ought to be confirmed.
For myself, I doubt the legality of it, because I do not see how it is possible to enter judgment upon the report so as to avoid error. The consolidation of actions is intended to save expence, and might have been ordered by the Court on motion; but this agreement of the parties does not appear to me to amount to a consolidation, there being five several rules of referrence in the five several actions; and though, indeed, the referrees have undertaken to consolidate them, I much doubt their authority so to do. Instead of finding a gross sum due on all the notes, they might have found what was due on each note, and have reported the several sums on the separate rules of referrence. However as my brethren think the report ought to stand, let it be confirmed, and the plaintiff may make up the record as he thinks safest.
Report confirmed.

 Floeson and William Resp. Justices.